Name: Commission Regulation (EEC) No 239/80 of 1 February 1980 on the sale at a price fixed in advance of boned beef and veal held by the Irish intervention agency and intended for export, and amending Regulation (EEC) No 1687/76, and repealing Regulation (EEC) No 2568/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2. 80 Official Journal of the European Communities No L 27/21 COMMISSION REGULATION (EEC) No 239/80 of 1 February 1980 on the sale at a price fixed in advance of boned beef and veal held by the Irish intervention agency and intended for export, and amending Regulation (EEC) No 1687/76, and repealing Regulation (EEC) No 2568/79 Council Regulation (EEC) No 352/78 (5), in the same manner as a security which has been forfeited ; Whereas it is necessary to provide for the lodging of a deposit of an amount sufficiently high to guarantee the export of this beef ; whereas it is necessary besides to amend Commission Regulation (EEC) No "1 687/76 (6), as last amended by Regulation (EEC) No 2568/79 (7) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Article 7 (3) thereof, Whereas the Irish intervention agency is holding a substantial stock of boned intervention meat ; whereas an extension of the period of storage for the meat bought in before 1 August 1979 should be avoided on account of the ensuing high costs ; whereas outlets exist in certain non-member countries for the products in question ; Whereas it is appropriate therefore to offer this meat for sale at a price fixed in advance in accordance with Commission Regulation (EEC) No 2173/79 (3) and in particular Articles 2 to 5 thereof ; Whereas the Agreements between the Community and the Swiss Confederation and the Republic of Austria on the application of the rules on Community transit make it possible to issue Community transit documents in Switzerland and Austria ; whereas meat which is exported to those countries or which has to cross those countries in order to reach the country of destination must be subject to specific measures to avoid its being reimported as a Community product ; Whereas meat thus exported is in a situation compar ­ able to that of meat which has qualified for an export refund ; whereas, therefore, such meat cannot be reim ­ ported into the Community in the manner defined in Article 3 ( 1 ) of Council Regulation (EEC) No 754/76 (4) ; whereas it is necessary in consequence to lay down that, in the case of such reimport, an amount equal to the security be paid, and that this amount must be treated, pursuant to Article 2 of Article 1 1 . Approximately 10 000 tonnes of boned beef and veal held by the Irish intervention agency and intended for export shall be sold. This meat shall have been placed in storage before 1 August 1979 . The Irish intervention agency shall sell first the products which have been in storage longest. 2. The qualities and the selling prices of the products offered for sale are given in Annex I. 3 . Details relating to the quantities and to the places where the products are stored may be obtained by interested parties at the address given in Annex II . 4. The sales shall take place in accordance with the provisions of Regulation (EEC) No 2173/79 and in particular Articles 2 to 5 thereof, and of Regulation (EEC) No 1687/76. Article 2 By way of derogation from Article 15 ( 1 ) of Regulation (EEC) No 2173/79 the security shall be 120 ECU per 100 kilograms. ( ») OJ No L 148, 28 . 6. 1968 , p. 24. (5 ) OJ No L 50, 22. 2. 1978 , p. 1 . (') OJ No L 190, 14. 7. 1976, p. ' l . (2) OJ No L 329, 24 . 12. 1979, p. 15 . (3 ) OJ No L 251 , 5. 10 . 1979, p . 12. ( «) OJ No L 89 , 2. 4 . 1976, p . 1 . (7) OJ No L 294, 21 . 11 . 1979, p. 14. No L 27/22 Official Journal of the European Communities 2. 2. 80 removed from intervention stock , the following point 16 and footnote ( 16) relating thereto are added : ' 16. Commission Regulation (EEC) No 239/80 of 1 February 1980 on the sale at a price fixed in advance of boned beef and veal held by the Irish intervention agency and intended for export ( 16). ( 16) OJ No L 27, 2. 2 . 1980, p. 21 .' Article 3 1 . Where the country of destination is Switzerland or Austria, or if those countries are crossed in order to reach the country of destination, the release of the security referred to in Article 2 of this Regulation shall be subject to proof that the product has been imported by a non-member country, unless lost en route as a result of force majeure. Such proof shall be furnished in the same way as for the export refund . 2. Such meat shall be considered as satisfying the provisions of Article 2 ( 1 ) (b) of Regulation (EEC) No 754/76 from the time when the customs export formalities have been completed. If the provisions of Article 2 (2) of the said Regulation apply, an amount equal to the security referred to in Article 2 of this Regulation must be paid. The amount shall be consid ­ ered as a security which has been forfeited within the meaning of Article 2 of Regulation (EEC) No 352/78 . Article 4 Regulation (EEC) No 1687/76 is amended as follows : In Part I of the Annex : 'Products to be exported in the same state as that in which they were when Article 5 Commission Regulation (EEC) No 2568/79 is hereby repealed . Article 6 This Regulation shall enter into force on 4 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 February 1980 . For the Commission Finn GUNDELACH Vice-President 2. 2. 80 Official Journal of the European Communities No L 27/23 ANNEXE I  ANHANG I  ALLEGATO I  BIJLAGE I  ANNEX I  BILAG I Prix de vente exprimÃ ©s en Ecus par tonne (')  Verkaufspreise , ausgedrÃ ¼ckt in ECU/ Tonne ( x )  Prezzi di vendita espressi in ECU per tonnellata ( J )  Verkoopprijzen , uitge ­ drukt in Ecu per ton ( ! )  Selling prices, expressed in ECU per tonne (')  Salgspriser i ECU/ton ( ») IRELAND Steers 1, 2 and Heifers 2 Insides 2 570 Outsides 2 420 Knuckles 2 420 Rumps 2 520 Cube rolls 2 910 Forequarters (excluding cube rolls) 1 250 Plates and flanks 1 092 Briskets 1 092 Shins and shanks 1 115 (  ) Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79. f 1 ) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. (') Il prezzo si intende netto in conformitÃ del disposto dell articolo 17, paragrafo 1 , del regolamento (CEE) n . 2173/79 . f 1 ) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (') These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. (') Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk . 1 , i forordning (EÃF) nr . 2173/79 . ANNEXE II  ANHANG II  ALLEGA TO II  BIJLAGE II ANNEX II  BILAG II Adresses des organismes  Anschriften der Interventionsstellen  Indirizzi degli orga ­ nismi d'intervento  Adressen van de interventiebureaus  Addresses of the intervention agencies  Interventionsorganernes adresser IRELAND Department of Agriculture , Agriculture House, Kildare Street, Dublin 2, Tel . (01) 78 90 11 , ext . 2324, Telex 4280 and 5118 .